Exhibit 10.4


RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN
(Time-Based Restricted Stock Unit Award)
US Foods Holding Corp. (the “Company”), pursuant to the US Foods Holding Corp.
2019 Long-Term Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement attached hereto, and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Grant Date]
Number of Restricted Stock Units:
[Insert No. of Restricted Stock Units Granted]
Vesting Schedule:
 

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):
•
One-third (⅓) of the Restricted Stock Units (rounded down to the nearest whole
unit) will vest on the first (1st) anniversary of the Date of Grant;

•
One-third (⅓) of the Restricted Stock Units (rounded down to the nearest whole
unit) will vest on the second (2nd) anniversary of the Date of Grant; and

•
The remaining unvested Restricted Stock Units will vest on the third (3rd)
anniversary of the Date of Grant;



provided, however, that the Restricted Stock Units shall fully vest in the
following circumstances:
(i)
immediately prior to a Change in Control if the Restricted Stock Units would not
otherwise be continued, converted, assumed, or replaced by the Company, a member
of the Company Group or a successor entity thereto, or provided such other
treatment as determined by the Committee; or

(ii)
if the Participant undergoes a Termination by the Service Recipient without
Cause or by such Participant for Good Reason (as defined in the Restricted Stock
Unit Agreement) within the eighteen (18)-month period immediately following a
Change in Control in which the Restricted Stock Units are continued, converted,
assumed, or replaced by the Company, a member of the Company Group or a
successor entity thereto.



* * *












--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.


US FOODS HOLDING CORP.
 
PARTICIPANT1
 
 
 
 
By:
 
 
                                                          
Name:
David Works
 
 
Title:
Executive Vice President,
 
 
 
Chief Human Resources Officer
 
 





























1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.


2

--------------------------------------------------------------------------------






RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
US FOODS HOLDING CORP. 2019 LONG-TERM INCENTIVE PLAN


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the US Foods Holding Corp. 2019 Long-Term Incentive Plan (the
“Plan”), US Foods Holding Corp. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.
1.    Grant of Restricted Stock Units. The Company hereby grants to the
Participant the number of Restricted Stock Units provided in the Grant Notice.
2.    Vesting. Subject to the terms of this Restricted Stock Unit Agreement and
the Plan, the Restricted Stock Units shall vest and the restrictions on such
Restricted Stock Units shall lapse as provided in the Grant Notice. The period
of time that the Restricted Stock Units remain subject to vesting shall be the
Restricted Period.
3.    Settlement of Restricted Stock Units. The provisions of Section 9(d)(ii)
of the Plan are incorporated herein by reference and made a part hereof,
provided that the Restricted Stock Units shall be settled in Common Stock within
sixty (60) days following the Vesting Date or, if earlier, within sixty (60)
days following a Change in Control or the Participant’s Termination by the
Service Recipient without Cause or by such Participant for Good Reason within
the eighteen (18)-month period immediately following a Change in Control, as
contemplated in the Grant Notice and subject to Section 13(u) of the Plan, to
the extent applicable; provided, further, that if the Change in Control does not
satisfy the conditions specified in Section 13(u)(iii) of the Plan to the extent
applicable or as otherwise required by Section 409A of the Code, then upon a
Change in Control pursuant to which the vesting is accelerated in accordance the
Grant Notice, the Restricted Stock Units shall be settled within sixty (60) days
following the Vesting Date or, if earlier, the Participant’s Termination, to the
extent required by Section 409A of the Code.
4.    Treatment of Restricted Stock Units upon Termination. The provisions of
Section 9(c)(ii) of the Plan are incorporated herein by reference and made a
part hereof.
5.    Definitions.
(a)    The term “Company” as used in this Restricted Stock Unit Agreement with
reference to the Participant’s employment and the definitions herein shall
include the Company and its Subsidiaries.
(b)    The term “Good Reason” as used in the Grant Notice or in this Restricted
Stock Unit Agreement shall, in the case of any Participant who is party to an
employment, service or similar agreement between the Participant and the Company
that contains a definition of “Good Reason”, mean and refer to the definition
set forth in such agreement, and in the case of any other Participant, “Good
Reason” shall mean: (A) a material diminution in the Participant’s base salary
or annual bonus opportunity; (B) any material diminution in the Participant’s
authority, duties or responsibilities; or (C) the relocation of the
Participant’s principal work location by more than fifty (50) miles; provided
that none of these events shall constitute Good Reason unless the Company fails
to cure such event within thirty (30) days after receipt from the Participant of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist





--------------------------------------------------------------------------------





for an event on the sixtieth (60th) day following the later of its occurrence or
the Participant’s knowledge thereof, unless the Participant has given the
Company written notice thereof prior to such date. Notwithstanding anything
herein to the contrary, for purposes of the last proviso of the immediately
foregoing sentence, a series of related events shall be deemed to have occurred
on the date upon which the last event in such series of related events has
occurred. In the event of the Participant’s Termination due to Good Reason, such
Termination must occur within sixty (60) days following the expiration of the
Company cure period described above.
(c)    Whenever the word “Participant” is used in any provision of this
Restricted Stock Unit Agreement under circumstances where the provision should
logically be construed to apply to the executors, the administrators, or the
person or persons to whom the Restricted Stock Units may be transferred by will
or by the laws of descent and distribution, the word “Participant” shall be
deemed to include such person or persons.
6.    Non-Transferability. The Restricted Stock Units are not transferable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the Restricted Stock Units, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the Restricted Stock Units shall terminate and
become of no further effect.
7.    Dividend Equivalent Payments. The Participant shall be eligible to receive
dividend equivalents pursuant to the provisions of Sections 9(d)(ii) and 13(c)
of the Plan.
8.    Tax Withholding. The provisions of Section 13(d)(i) of the Plan are
incorporated herein by reference and made a part hereof. The Participant shall
satisfy such Participant’s withholding liability referred to in Section 13(d)(i)
of the Plan by having the Company withhold from the number of shares of Common
Stock otherwise issuable or deliverable pursuant to the settlement of the Award
a number of shares with a Fair Market Value equal to such withholding liability,
provided that the number of such shares may not have a Fair Market Value greater
than the minimum required statutory withholding liability unless determined by
the Committee not to result in adverse accounting consequences.
9.    Notice. Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company
Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
10.    No Right to Continued Service. This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee or service
provider to the Company.
11.    Binding Effect. This Restricted Stock Unit Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.


2

--------------------------------------------------------------------------------





12.    Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
13.    Governing Law. This Restricted Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.
14.    Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement, the Plan shall govern and control.
15.    Compliance With Section 409A of the Code. The Award governed hereby is
intended to be exempt from or comply with Section 409A of the Code, and shall be
interpreted and construed accordingly. To the extent this Restricted Stock Unit
Agreement provides for the Award to become vested and be settled upon the
Participant’s Termination, the applicable shares of Common Stock shall be
transferred to the Participant or his or her beneficiary upon the Participant’s
“separation from service,” within the meaning of Section 409A of the Code;
provided that if the Participant is a “specified employee,” within the meaning
of Section 409A of the Code, then to the extent the Award constitutes
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, such shares of Common Stock shall be transferred to the Participant or his
or her beneficiary upon the earlier to occur of (i) the six (6)-month
anniversary of such separation from service and (ii) the date of the
Participant’s death.




3